Citation Nr: 0621163	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-39 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to an initial evaluation in excess of 10 percent 
for exercise-induced asthma.

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to January 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Service connection for exercise-induced asthma was initially 
denied in a June 2003 rating decision.  The RO later granted 
service connection in a December 2003 rating decision, with 
an evaluation of 10 percent, effective January 2003.


FINDING OF FACT

Exercise-induced asthma is manifested with a Forced 
Expiratory Volume in one second (FEV-1) of 78.2 percent 
predicted, a Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 90 percent; with intermittent 
inhalational or oral bronchodilator therapy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
exercise-induced asthma have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.7, 4.97, Diagnostic Code 6602 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in March 2003.  
Correspondence dated in April 2003, indicates that the 
veteran was notified of the provisions of the VCAA as they 
pertain to the issue of service connection, via a telephonic 
conversation, due to her claim for hardship and in an effort 
to expedite her claim.  Written notice was provided regarding 
increased evaluations was provided in a January 2004 letter.  
Clearly, from submissions by and on behalf of the veteran, 
she is fully conversant with the legal requirements in this 
case.  Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of her claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

660
2
Asthma, bronchial:
Ratin
g

FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral 
or parenteral) high dose corticosteroids or 
immuno-suppressive medications
100

FEV-1 of 40- to 55-percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of 
exacerbations, or; intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids
60

FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational 
or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication
30

FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent 
inhalational or oral bronchodilator therapy
10
Note: In the absence of clinical findings of asthma at time 
of examination, a verified history of asthmatic attacks must 
be of record. 
38 C.F.R. § 4.97, Diagnostic Code 6602 (2005)

The veteran contends she is entitled to an initial disability 
rating in excess of 10 percent for her exercise-induced 
asthma.  The Board has considered the veteran's contentions, 
but finds however, that the evidence does not meet the 
criteria required for the next highest disability rating, 
which is 30 percent.  

For the veteran to receive the next highest disability 
evaluation, the evidence, as contained in her service medical 
records and VA and private treatment records, would need to 
show that upon pulmonary functioning testing the veteran's 
FEV-1 was between 56- to 70-percent predicted, or that the 
FEV-1/FVC was 56 to 70 percent.  In the alternative the 
evidence must show that the veteran required daily 
inhalational, oral bronchodilator therapy, or inhalational 
anti-inflammatory medication.

Upon a review of the cumulative medical evidence that Board 
observes that the criteria denoted above has not been shown.  
Service medical records show the veteran received treatment 
for shortness of breath in 2001.  She was also evaluated in 
November 2002 where a history of asthma, with inhaler use, 
was noted.  

In April 2003, the veteran underwent a VA fee-based 
examination.  She reported that she was put on physical 
profile during officer training school due to complaints of 
shortness of breath when exercising.  The profile, which 
lasted from January 2001 until February 2001, included 
instructions against running, jogging, and other physically 
exerting activities.  The veteran further stated that her 
asthma symptoms abated in March 2001.  She described the 
current frequency of asthma attacks as yearly, mostly in the 
winter; although the attacks were daily during officer 
training school when she was engaged in running.  Current 
antibiotics use is once a year, with asthmatic episodes 
lasting about two weeks in total.  These episodes did not 
require bed rest or hospitalization.  

The examiner's objective findings noted the veteran had 
undergone inhalation therapy.  Physical examination revealed 
the veteran was not in acute distress.  Her lungs had equal 
and good expansion bilaterally with no rales, rhonci, or 
wheezes noted.  Pulmonary function test revealed an FEV-1 of 
112 percent predicted and FEV-1/FVC of 78.2 percent.  The 
examiner noted that there was no evidence of right 
ventricular hypertrophy, pulmonary hypertension, or chronic 
respiratory failure.  

VA treatment records dated from May 2003 to September 2004 
show that the veteran used Albuterol.  The records indicated 
that the veteran only used Albuterol intermittently.  A 
December 2003 VA treatment record stated that the veteran's 
asthma symptoms were quite mild.  The record further 
indicated that the veteran was able to walk without 
difficulties, but if she walked too fast she got into 
trouble.  The veteran also stated that she only used her 
Albuterol occasionally.

March 2004 records of A. A., M.D. indicate the presence of 
bronchial asthma and that the veteran's peak flow came out at 
450 and Albuterol use was to continue only as needed.

Based upon these findings, the Board finds that the initial 
disability evaluation of 10 percent was proper.  The evidence 
does not show that the veteran requires daily use of 
inhalational, oral bronchodilator therapy, or inhalational 
anti-inflammatory medications.  In addition, the most recent 
pulmonary function testing indicated a FEV-1/FVC of only 78.2 
percent, which clearly falls in the 10 percent evaluation 
criteria.  

Thus, an initial higher disability rating in excess of 10 
percent is not warranted.  Due consideration has been given 
to the provisions of 38 C.F.R. § 4.7; however a higher 
evaluation is not warranted for any portion of the time 
period under consideration.  The Board has considered staged 
ratings, under Fenderson v. West, 12 Vet. App. 119 (1999), 
but concludes that they are not warranted.   




ORDER

Entitlement to an initial evaluation, in excess of 10 
percent, for exercise-induced asthma is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


